Case 1:19-cv-00068-TSE-TCB Document 26 Filed 09/23/20 Page 1 of 3 PageID# 207




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA,
 ex rel. VAN NGUYEN,

 and                                                     No. 1:19-cv-68 (TSE/TCB)

 COMMONWEALTH OF VIRGINIA
 ex rel. VAN NGUYEN,

 Plaintiffs,

 v.

 VICTORIA TRANSCULTURAL
 CLINICAL CENTER, VTCC, LLC,

 Defendant.


                            JOINT STIPULATION OF DISMISSAL

Pursuant to Federal Rule of Civil Procedure 41(a), the United States and the Commonwealth of

Virginia (collectively, the “Government”), having intervened in this qui tam brought pursuant to

the False Claims Act, 31 U.S.C. §§ 3729-3733 and the Virginia Fraud Against Taxpayers Act,

VA. CODE ANN. § 8.01-216.1 et seq., and Relator Van Nguyen (“Relator”), stipulate and agree

that the above captioned matter be dismissed as set forth below:

      1. On September 8, 2020, the Government, Relator, and Defendant Victoria Transcultural

         Clinical Center, VTCC, LLC (“VTCC”) entered into an agreement that fully resolves the

         Government’s claims against VTCC (the “Settlement Agreement”).

      2. The Government dismisses with prejudice all claims the Government filed against VTCC

         in the Government’s Complaint in Intervention (“Intervention Complaint”). Dkt. 17.




01632858‐1                                     ‐1‐
Case 1:19-cv-00068-TSE-TCB Document 26 Filed 09/23/20 Page 2 of 3 PageID# 208




   3. The Relator, a party to the claims in the Intervention Complaint pursuant to 31 U.S.C. §

      3730(c)(1), dismisses all claims in the Intervention Complaint with prejudice.

   4. Except as provided in the Settlement Agreement, the parties will bear their respective

      costs, including any attorneys’ fees or other expenses of litigation.

   5. The parties agree that pursuant to the Settlement Agreement and Kokkonen v. Guardian

      Life Insurance Co. of America, 511 U.S. 375 (1994), the Court shall retain jurisdiction to

      enforce the terms of the Settlement Agreement.



Dated: September 23, 2020


                                             AGREED TO:


                                             G. ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY

                                     By:      _/s/ Krista Anderson_
                                             KRISTA ANDERSON
                                             ILENE ALBALA
                                             Assistant United States Attorneys
                                             Counsel for the United States
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             Tel: (703) 299-3712
                                             Tel: (703)-299-3995
                                             Fax: (703) 299-3983
                                             Email: ilene.albala2@usdoj.gov
                                             Email: krista.anderson@usdoj.gov

                                             AGREED TO:

                                     By:     _/s/ Megan Winfield      ________
                                             MEGAN A. WINFIELD (VSB #75005)
                                             KATHERINE P. WRIGHT (VSB # 84296)
                                             Assistant Attorneys General
                                             Virginia Office of the Attorney General
                                             Medicaid Fraud Control Unit, Civil Litigation

                                              -2-
Case 1:19-cv-00068-TSE-TCB Document 26 Filed 09/23/20 Page 3 of 3 PageID# 209




                                     Counsel for the Commonwealth of Virginia
                                     202 North 9th Street
                                     Richmond, VA 23219
                                     Tel: (804) 786-7760
                                     Tel: (804) 225-3192
                                     Fax: (804) 786-0807
                                     Email: mwinfield@oag.state.va.us
                                     Email: kwright@oag.state.va.us

                                     AGREED TO:

                                     /s/ Zachary Kitts
                                     Zachary A. Kitts
                                     Virginia Bar # 47052
                                     Counsel for Plaintiff
                                     K&G Law Group, PLLC
                                     3554 Chain Bridge Road, Suite 100
                                     Fairfax, Virginia 22030
                                     Tel: 703-649-5500
                                     Fax: 703-649-6363
                                     Email: zkitts@kglawpllc.com

                                     AGREED TO:

                               By:
                                     /s/ Jennifer A. Brust, Esq.
                                     Jennifer A. Brust, Esq. (Va. Bar No. 29707)
                                     Samuel J. Banks, Esq. (Va. Bar No. 88990)
                                     Counsel for Defendant
                                     Bean, Kinney & Korman P.C.
                                     2311 Wilson Boulevard, Suite 500
                                     Arlington, VA 22201
                                     Tel: 703-525-4000
                                     Fax: 703-525-2207
                                     jbrust@beankinney.com
                                     sbanks@beankinncy.com


   IT IS HEREBY SO ORDERED this ___ day of ______________, 2020.


                                     _______________________________
                                     UNITED STATES DISTRICT JUDGE




                                       -3-
